In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Ash, J), dated January 31, 2013, as, upon reargument, adhered to the determination in an order of the same court dated August 18, 2011, granting the motion of the defendant New York City Housing Authority pursuant to CPLR 3211 (a) (5) and (8) to dismiss the complaint insofar as asserted against it and denying her cross application pursuant to CPLR 306-b to enlarge her time to effect service of process upon that defendant nunc pro tunc in the interest of justice, and denied that branch of her motion which was for leave to renew her prior cross application pursuant to CPLR 306-b to enlarge her time to effect service of process upon the defendant New York City Housing Authority nunc pro tunc in the interest of justice.
Ordered that the appeal from the order dated January 31, 2013, is dismissed as academic in light of our determination on the appeal from the order dated August 18, 2011 (see Rudd v City of New York, 115 AD3d 729 [2014] [decided herewith]), and the determinations in the order dated January 31, 2013, are vacated.
Balkin, J.E, Lott, Roman and Miller, JJ., concur.